DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/2/2021 is acknowledged.  The traversal is on the ground(s) that, since claim 14 has been amended, both groups of claims require the special technical feature that “the cells are dispensed into each well at a location spaced from the first electrode and the second electrode by a distance of at least 5 times the diameter of the cell”.  This is not found persuasive because the special technical feature shared by the claims of Group I and Group II appear to be a device that includes a well plate wherein each well includes a first and second electrode and the device includes a dispenser.  As evidenced in the rejections in this office action, this common technical feature is taught or suggested by the prior art and therefore is not considered a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2021.

Information Disclosure Statement
The information disclosure statement dated 10/14/2019 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dispenser-well positioning system” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11  and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “the controller” lacks antecedent basis.  It is noted that while “a controller” is recited in dependent claims 4, 6 and 7, claim 1 is silent with respect to this claim element.  Clarification and/or correction is requested.
	Claim 11 recites that the system further includes “a dispenser-well positioning system”.  However, claim 10, from which claim 11 depends, already recites “at least one actuator” and “a controller” which appear to function as a “dispenser-well positioning system”.  As a result, it is not clear how the positioning system of claim 11 structurally relates to the actuator and controller of claim 10 since the positioning system of claim 11 when invoking 35 USC 112(f) would include an actuator and controller when looking to the corresponding structure in the instant specification.  Clarification and/or correction is requested.
	Claim 12 is indefinite because it depends from indefinite claim 11 and fails to cure the deficiencies of the claim from which is depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip).
With respect to claim 1, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4), each well including: an interior (Fig. 1); a first electrode (12) adjacent the interior; and a second electrode (14) adjacent the interior and spaced from the first electrode, the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]).
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 1 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the cell dispenser and positioning system disclosed by the reference of Yusof et al. to dispense the cells to be treated in the system of the primary reference of Gamelin et al. for the known and expected result of providing an art recognized means for the precise positioning of cells within a microplate device. In the absence of further positively recited structure, the system resulting from the combination of the references as discussed above would be structurally capable of dispensing a cell at a location 
	With respect to claim 2, the system resulting from the combination of the references as discussed above with respect to claim 1 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).
	With respect to claim 8, the system resulting from the combination of the references as discussed above with respect to claim 1 would include a fluid jetting dispenser that can count or determine the number of cells dispensed into each of the wells (page 2448, 2.2, of Yusof et al.).
	With respect to claim 9, the reference of Gamelin et al. discloses that the pulse generator or controller of the system can independently address each well such that they can be independently energized (¶[0036] and [0044]).

Claims 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Pepper et al. (IEEE EMBS).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claims 1 and 2.
While the structure resulting from the combination of the references as discussed above with respect to claims 1 and 2 includes a fluid jetting dispenser with a nozzle (pg. 2448, 2.1, of Yusof et al.), claim 3 differs by reciting that the nozzle includes a thermal resistive fluid actuator.
The reference of Pepper et al. discloses that it is known in the art to employ a fluid jetting dispenser (inkjet cartridge) that includes a thermal resistive fluid actuator (pg. 6002, “A. Cell Delivery System).

With respect to claim 10, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4), each well including: an interior (Fig. 1); a first electrode (12) adjacent the interior; and a second electrode (14) adjacent the interior and spaced from the first electrode, the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]), a computer/controller (Fig. 2)(¶[0066] and [0091]) outputs control signals forming an electrostatic field within each of the wells.
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 1 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).

	Claim 10 further differs by reciting that the system includes reservoirs containing different types of cells.
	The reference of Pepper et al. discloses that it is known in the art to provide a system for dispensing cells with multiple reservoirs containing different types of cells (page 6002, “A. Cell Delivery System”, and page 6004, “2) Dual Cell Patterning: Co-Culture”).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with multiple reservoirs containing different cells for the known and expected result of using an art recognized means for providing different cells to the microwells for positioning and exposing different cells to electroporation conditions.
	With respect to claim 11, in the absence of further positively recited structure, the system resulting from the combination of the references as discussed above would be structurally capable of dispensing a cell at a location spaced from the first and second electrode by a distance of at least 10 times the diameter of the cell as intended by claim 10.  Note, the reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).

With respect to claim 13, the system resulting from the combination of the references as discussed above with respect to claim 10 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kowallis et al.(US 2002/0094578).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references discussed above with respect to claim 1 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claim 4 differs by reciting that the well support includes at least one datum surface that contacts the well plate to position each of the wells at a predetermined position and the controller controls the actuator and dispenser positions based upon a position of the datum surface.
The reference of Kowallis et al. discloses that it is known in the art to provide a well support (16) with at least one datum surface (22) that contact a well plate (12) so as to fix the position of all of the plate’s wells at known locations with respect to defined coordinates wherein the controller can effect movement of a sample-handling device (¶[0040]).
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Kowallis et al.(US 2002/0094578) taken further in view of Nishiyama et al.(J. Biomed. Eng.).
The combination of the references of Gamelin et al., Yusof et al. and Kowallis et al. has been discussed above with respect to claim 4.
While the structure resulting from the combination of the references discussed above with respect to claim 4 encompasses a device that includes a well support with at least one datum surface, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claims 5 and 6 differ by reciting that the system further includes an additional actuator to move the dispenser.
The reference of Nishiyama et al. discloses that it is known in the art to provide a cell dispensing device wherein the cell dispenser is supported to be moved by an actuator (Fig. 5 and pg. 035001-3, 2.3)
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the cell dispenser of the modified primary reference with an actuator device for moving the dispenser relative to the well plate for .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Ohta et al. (US 5,230,026).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references discussed above with respect to claim 1 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claim 7 differs by reciting that the system further includes a sensor to sense the positioning of the well plate which indicates the position of the well plate to the controller.
The reference of Ohta et al. discloses that it is known in the art to provide a well positioning system (100) with a sensor (111) to sense the positioning of a well plate (100) wherein the sensor is used with the actuator and controlling of the positioning system to control the movement and position of the well plate (100) (col. 3, lines 1-19).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with sensor for sensing the position of the well plate for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for proper alignment of the wells within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Choi et al. (US 2016/0102282) is cited a prior art which pertains to a culture dish which includes electrodes for applying an electric field to the cells within the culture dish.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB